     Case 1:17-cv-08528-PGG-JLC Document 53 Filed 03/19/19 Page 1 of 1
      Case 1:17-cv-08528-PGG-JLC Document 52 Filed 03/18/19 Page 1 of·l




                         M             .
                                           MATALON
                                           AT TORN E Y S AT LA vV
                                                                           PLLC




                                                                      March 18, 2019


BYECF
Hon. James L. Cott, U.S.M.J.
                                                                            '   ~-
United States Courthouse, Southern District ofNew York
500 Pearl Street, Room 1360
New York, NY 10007

                       Re: -Thor 680 Madison Ave LLC v. Qatar Luxury Group S.P.C. et ano.
                           Docket No. l 7-cv-8528 (PGG)(JLC)
Dear Judge Cott:

       This firm represents plaintiff Thor 680,M~dison Ave LLC ("Thor"). By letter dated
March 15, 2019, Aneca E. Lasley, counsel for defendant Qatar Luxury Group S.P.C. ("QLG")
requested that the Court enter an order compelling production of documents by Thor. QLG has
agreed to extend Thor's time to submit a letter to the Court in response to QLG's request until
March 25, 2019. Accordingly, we respectfully request that this extension be granted by the
court.


                                                           Respectfully,

                                                           MAT ALON PLLC

                                                           /s/ Joseph Lee Matalon
                                                           Joseph Lee Matalon
cc: all counsel of record (via ECF)




450 Se\'enth Avenue • 33rd Floor   •   New York, New York 10123   I     _) 244-9000   I   www.trial-lawyer.org
